Citation Nr: 1243801	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John B. Wells, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  Records show the Veteran was scheduled for a Board hearing in accordance with his February 2008 request, but that he failed to appear for the Board video conference hearing in September 2012 and provided no explanation for not appearing at the hearing.  The Board will therefore proceed with his appeal as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d).

A copy of the transcript of a July 2009 RO hearing is of record.  The Board finds information the Veteran provided subsequent to a February 2010 supplemental statement of the case is cumulative of evidence previously considered by the agency of original jurisdiction (AOJ).  But see 38 C.F.R. § 20.1304 (2012).

The Board also notes that service connection was established for posttraumatic stress disorder (PTSD) in a January 2010 rating decision and a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) was established in a May 2012 rating decision.  Thus, the Veteran's appeal of the issue of entitlement to service connection for PTSD is considered to have been fully resolved.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  



FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no more than level I hearing acuity in the right ear and level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled.  Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required.

The Veteran originally received VCAA notice in January 2004.  This letter advised the Veteran of what evidence was required to substantiate his initial claim for service connection, and of his and VA's respective duties for obtaining evidence.  A December 2007 provided notice regarding the disability evaluation and effective date elements of a claim.  Dingess, 19 Vet. App. at 473.

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements and testimony in support of the claim.  Although a January 2010 Social Security Administration (SSA) decision noted the Veteran had been found to be disabled and the treatment records associated with that claim are not included in the appellate record, there is no indication that the SSA record included any reports pertinent to the hearing loss issue on appeal.  In fact, the January 2010 SSA decision did not address the Veteran's hearing loss disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that relevant SSA records must be obtained, but that there must be a specific reason to believe the records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323  (Fed. Cir. 2010).  No such reason exists in this case.  The Board finds that further attempts to obtain additional evidence as to this matter would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2009 VA medical opinion in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  It also addressed the functional effects caused by the Veteran's hearing disability, finding no effects on daily activities and no significant effects on the Veteran's occupation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In Martinak, the Court noted that even if the audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not alleged any defect with the most recent VA examination and, therefore, the Board finds that the examination report is adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant. 

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2012).

Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

VA regulations provide a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2012).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2012).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI

Numeric designation of hearing impairment based on puretone threshold average and speech discrimination
% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 
Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100) 
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2012).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2012).

In this case, service treatment records show that upon enlistment examination in March 1969 an audiological evaluation revealed pure tone thresholds, in decibels, as follows:

(The results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute  ("ISO-ANSI").  The figures noted parenthetically in the following table have been converted for comparison purposes).




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
---
0 (5)
LEFT
0 (15)
-5 (5)
-10 (0)
---
-5 (0)

A May 1971 report noted an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
15
25
20
LEFT
30
20
15
20
30

The examiner noted the Veteran reported he had noticed decreased hearing over the past several years.  A diagnosis of noise-induced sensorineural hearing loss was provided.  

The Veteran's October 1972 separation examination report noted an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
35
LEFT
10
15
15
30
35

In statements and testimony in support of his claim the Veteran asserted, in essence, that a compensable rating was warranted for his hearing loss disability.  He testified in July 2009 that the disorder affected his ability to work as an automobile sales manager.  He stated that it had led to arguments with his superiors and employment termination.  

On VA audiological evaluation in November 2009, puretone thresholds, in decibels, were as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
LEFT
15
25
50
70
40
RIGHT
25
30
60
70
46.25

Speech audiometry (Maryland CNC) revealed speech recognition ability of  96 percent in the right ear and of 92 percent in the left ear.  The examiner noted the claims file was reviewed and provided diagnoses of mild to severe right sensorineural hearing loss and normal to severe left sensorial neural hearing loss.  It was noted that the disorder had no significant effects on his occupation and had no effects on his usual daily activities.  

Based upon the evidence of record, the Board finds that the November 2009 VA audiological evaluation demonstrates the Veteran's service-connected bilateral hearing loss is manifested by no more than level I hearing acuity in the right ear and level I hearing acuity in the left ear.  Such designations equate to a 0 percent evaluation.  The audiometric testing of record is shown to have adequately evaluated his hearing ability consistent with VA regulations.  The examiner found no effects on daily activities and no significant effects on the Veteran's occupation.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Therefore, entitlement to a compensable rating is not warranted.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to his hearing loss symptoms and the severity of such.  The Veteran has provided lay evidence with respect to his hearing loss symptoms and the severity of such in lay statements.  The Board finds that the Veteran is competent to provide such statements regarding symptoms like difficulty hearing as such are observable symptoms.  However, with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have where these types of findings are not readily observable by a lay person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to the severity of an internal medical process like sensorineural hearing loss which requires audiometric testing to assess.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating audiological problems.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  

As such, the Board has considered the Veteran's reported hearing loss symptoms in evaluating his assigned rating.  However, in determining the severity of the Veteran's overall disability, the objective medical findings and opinions provided by the VA examiner, who specifically noted that the claims folder (which included the Veteran's contentions) had been reviewed, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The service-connected hearing loss disability is adequately rated under the available schedular criteria and the objective findings of impairment are well documented.  In fact, the November 2009 VA examiner specifically found the Veteran's hearing loss disability had no significant effects on his occupation and had no effects on his usual daily activities. 

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of a service-connected disability or disabilities.  The November 2009 VA examiner's opinion as to this matter is persuasive.  The examiner is shown to have conducted a thorough examination of the Veteran and to have considered all evidence of record.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

With respect to the skin disorder claim, additional development is required prior to appellate review.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  The Court has held that SSA decisions are not controlling for VA purposes, but that when they are pertinent to the adjudication of a claim for VA benefits VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran contends that he has a body rash that has persisted since service in Vietnam.  Service records show he served in Vietnam from August 1970 to August 1971 and that he was treated for tinea corporis in September 1971 and a pruritic groin rash in September 1972.  VA treatment records dated in July 2003 noted the Veteran complained of a rash to the chest since 1970.  The diagnoses included rash without opinion as to etiology.  Subsequent treatment records included diagnoses of folliculitis.  A November 2003 report noted several brown papules and macules over the chest.  As the Veteran has not been provided a VA compensation examination as to his skin disorder claim, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to his skin disorder.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as all associated medical records.

3.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a present skin disability as a result of active service.  Any etiology opinion provided should be reconciled with the service treatment records indicating treatment for tinea corporis in September 1971, a pruritic groin rash in September 1972, and the Veteran's statements that he had a rash that had persisted since active service in Vietnam.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of any examinations or studies, a review of the medical evidence of record, and sound medical principles.  A complete rationale for all opinions expressed should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


